IN THE SUPREME COURT OF THE STATE OF DELAWARE

JORDAN O. HARRIS,                       §
                                        §
       Defendant Below,                 §             No. 324,2021
       Appellant,                       §
                                        §             Court Below – Superior Court
        v.                              §             of the State of Delaware
                                        §
STATE OF DELAWARE,                      §
                                        §            Cr. ID No. 1607020376 (K)
       Plaintiff Below,                 §
       Appellee.                        §
                             Submitted: April 6, 2022
                              Decided: April 12, 2022

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES, Justices.

                                      ORDER

      On this 12th day of April, 2022, the Court, having considered this matter on

the briefs filed by the parties and the record on appeal, has determined that the

judgment of the Superior Court should be affirmed on the basis of and for the reasons

assigned by the Superior Court in its September 21, 2021 order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is

AFFIRMED.

                                       BY THE COURT:

                                       /s/ Tamika R. Montgomery-Reeves
                                                     Justice